January 2&h,   1939


Hon. Tom F. Coleman
CountyAttorney
Lufkin, Texas
Dear Mr. Coleman:            Opinion Ro. O-195
                             Re: Payment of Bond Tax.
         Your request for an opinion on the following question;
       "Whether the tax assessor collector can accept
   orders for poll taxes on the last of January for
   'deliverylater, sometimes the last of February and
   the taxes are paid when delivered"
has been received by this office.
         Article 2959, Revised Civil Statutes of Te::<es
                                                       ;c:-,:
vides;
       "A poll tax shall be collected from every
   person between the ages of twenty-one and sixt::
   years who resided in this State on the first day
   of January preceding its levy, Indians not taxed,
   persons insane, blind, deaf or dumb, and those
   who have lost a hand nr foot, or permanently dis-
   abled, excepted. It shall be paid at any tiz::
   between the first day of October a:idthe first
   day of February following; and the persor:when
   he pays It, shall be entitled to his poll tax re-
   ceipt, even if his other taxes are unpaid."
         Article 198 of the Penal Code of Texas, provides;
       "Any collector of taxes, or any one ii1his
   employ, who wllfully fails or refuses to ,tran-
   scribe correctly from the original poll tax re-
   ceipt or certificate of exemption and insert in
   the duplicate retained in the collector's -office
   the name and other description ofthe citize% re-
   quired by law to be given by him, or who fails to
   transcribe correctly from the duplicate kept in
   the collector's office and insert in the lis,tof
   qualified voters of a precinct the name and de-
   scription of the citizen as contained in said
Hon. Tom F. Coleman, January 24th, 1939 -   NO.   2       O-195



    duplicate, or who issues a poll tax.receipt after
                                                 _     the
    first day of February in any year,~bearing a date
    prior to the first day of February, or who wllfullg
    falls to keep said original duplicate securely lock-
    ed up when the same are not being used, or permits
    them to be mutilated, defacted, lost or destroyed,
    or who conceals, alters or destroys them, shall be
    fined not less than one hundred nor more than five
    hundred dollars."
        The statute provides that poll taxes shall be paid
at any time between the first day of October and the first
day of February following, and the person when he pays shall
be entitled to his poll tax receipt. The statute does not
provide for the issuance of receipts upon deferred payments,
and you are respectfully advised that the tax assessor-collec-
tor has no authority to issue poll tax receipts bearing date
prior to the time that such poll taxes are actually paid, and
by issuing poll tax receipts bearing prior dates of an actual
payment, is subject to prosecution under Article 198 of the
Penal Code.
         Trusting that the foregoing answers your inquiry, I
remain
                                Yours very truly
                              ATTORNEY GENERAL OF TEXAS


                                By s/Ardell Williams
                                     Ardell Williams
                                           Assistant
AW:OMB:wc

APPROVED
s/Gerald C. Mann
ATTORNEY GENERAL OF TEXAS